Citation Nr: 0110723	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  99-22 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite to the ears and feet.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for headaches.

4.  Entitlement to an original evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
October 1945 and from September 1950 to March 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating determination of 
the Columbia, South Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The Board observes that the veteran has noted disagreement 
with the assignment of the initial rating and has properly 
perfected his appeal as to the issue of PTSD.  Therefore, the 
propriety of each rating during the time period from January 
20, 1999, through the point in time when a final resolution 
has been reached, is currently before the Board.  Grantham v. 
Brown, 114 F.3d 1156 (1997); Fenderson v. West, 12 Vet. App. 
119 (1999).

The Board further observes that during the course of this 
appeal, the RO granted service connection for tinnitus and 
assigned a noncompensable disability evaluation.  The veteran 
disagreed with the disability evaluation and perfected his 
appeal as to this issue.  Following a March 2000 hearing, the 
RO, in a May 2000 rating determination, increased the 
veteran's disability from noncompensable to 10 percent 
disabling.  This is the highest schedular disability 
evaluation for tinnitus and the veteran has not expressed 
disagreement with the assigned disability evaluation. This 
decision constitutes a full grant of the benefit sought, and 
the issue is no longer before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993); Grantham, supra.

The issues of entitlement to service connection for hearing 
loss and for an original evaluation in excess of 10 percent 
for PTSD will be addressed in the remand portion of the 
decision.  


FINDING OF FACT

1.  Frostbite of the feet and ears is of service origin. 

2.  The veteran's headaches are caused by service connected 
PTSD.


CONCLUSIONS OF LAW

1.  Frostbite of the feet and ears was incurred in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(2000).

2.  Headaches are proximately due to or the result of a 
service connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.310 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also, in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103 and 5103A).

The veteran has not indicated the existence of any other 
evidence that is relevant to his claim for service connection 
for frostbite of the ears and feet.  The Board also observes 
that the veteran has been afforded VA examinations for these 
disorders during the course of this appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the veteran's claim and that VA has 
fulfilled its obligation to assist him in the development of 
the facts of his case with regard to these issues.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102 (2000).

In any case where a veteran was engaged in combat with the 
enemy during a period of war, the VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by said 
service such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).

The Board notes that at least some of the veteran's service 
medical records were possibly lost.  Thus, collateral records 
assume an even greater importance than might otherwise be the 
case were the service medical records available.  Moreover, 
since some service medical records might be missing, the 
Board's obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule is 
heightened.  O'Hare v. Derwinski, 2 Vet. App. 365, 367 
(1991).

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).

Service personnel records reflect the veteran received 
numerous citations and awards, including the Purple Heart. 

Frostbite

The veteran's available service medical records are devoid of 
any complaints or treatment for frostbite.

In January 1999, the veteran requested service connection for 
frostbite of the feet and ears.  

In May 1999, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran reported that in 
1943, he was a bomber pilot and that his helmet became quite 
cold and he suffered a cold injury to the external ears.  The 
veteran indicated that he received treatment for the cold 
injuries for a prolonged period of time.  He further reported 
that during the Korean War he went to Alaska and sustained 
cold injuries to his feet.  He stated that he had not had any 
treatment for his feet or ears since that time.  The veteran 
noted that he was having cold symptoms for his feet and ears.  
Following examination, the examiner rendered diagnoses of 
status post cold injury of ears and both feet, with mild 
peripheral neuropathy secondary to this.  

In a September 1999 letter, D. A., a friend of the veteran, 
indicated that he was the pilot on the mission where the 
veteran sustained frostbite.  

At the time of a March 2000 RO hearing, the veteran testified 
that he developed frostbite of the ears and hands while 
flying during World War II.  He further reported that he was 
exposed to conditions in Alaska that led to frostbite of the 
feet.  

At the time of his February 2001 hearing before the 
undersigned Board member, the veteran again testified as to 
the incident that led to frostbite of the ears.  He also 
reported the conditions that he was exposed to while in 
Alaska.  

The Board is of the opinion that service connection for 
frostbite of the ears and feet is warranted.  The Board notes 
that the veteran did not file a claim of service connection 
for frostbite for many years after service and that the first 
available objective medical finding of frostbite is also not 
until numerous years after service.  However, the record does 
demonstrate that the veteran was in the Air Force.  Moreover, 
the veteran has submitted a lay statement from a fellow 
service officer verifying that he sustained frostbite to his 
ears inservice.  

The conditions described by the veteran as they relate to 
frostbite of his feet would also serve as a basis for 
developing frostbite.  Furthermore, the May 1999 VA examiner 
found residuals of cold injury to the feet and ears upon 
examination.  The evidence is at least in equipoise as to 
whether the cold injury residuals of the ears and feet are 
related to service.  For a veteran to prevail in his claim it 
must only be demonstrated that there is an approximate 
balance of positive and negative evidence.  In other words, 
the preponderance of the evidence must be against the claim 
for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, at 54 (1990).  In this case, it cannot be stated that the 
preponderance of the evidence is against the claim of service 
connection for frostbite of the ears and feet.  Therefore, 
service connection for frostbite of the ears and feet is 
warranted.

Headaches

A private physician, Harold E. Fleming, M.D., has provided 
the only competent opinion as to whether the veteran has a 
current headache disorder related to service.  In a letter 
dated in February 2001, Dr. Fleming wrote that he believed 
with "a reasonable degree of certainty" that the veteran 
had headaches that were directly related to the service-
connected PTSD.

Disability that is proximately due to or the result of 
service connected disability disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  Since all of the 
competent evidence is to the effect that the veteran has 
headaches that are proximately the result of PTSD, service 
connection for headaches is warranted.


ORDER

Service connection for frostbite of the ears and feet is 
granted.  

Service connection for headaches is granted.


REMAND

In June 1999, the veteran was afforded a VA audiological 
examination.  While the veteran was found to have a hearing 
loss for VA purposes, the examiner did not provide an opinion 
as to the etiology of the veteran's hearing loss and whether 
it was related to service.  Such an opinion is necessary 
under the VCAA.

As to the issue of an increased evaluation for PTSD, the 
Board notes that the veteran has testified on several 
occasions that his condition has worsened since the last VA 
examination in .  VA is obliged to afford veteran's 
contemporaneous examinations where there is evidence of an 
increase in the severity of the disability.  VAOPGCPREC 11-95 
(1995).  The veteran is competent to provide an opinion that 
his disability has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).

The Board also observes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  Therefore, for all of the above 
reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent Court 
decisions that are subsequently issued 
also should be considered.  

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the RO should request the 
appellant to identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for hearing loss 
or PTSD.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the appellant's response, the RO 
should obtain all outstanding VA records 
of treatment.

3.  The RO should arrange for an 
appropriate examination for the purpose 
of ascertaining the nature, extent of 
severity, and etiology of any hearing 
loss that may be present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  
Any further indicated special studies 
should be conducted.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not that any current hearing loss is 
related to any incident of service 
origin, including inservice noise 
exposure.  Any opinions expressed by the 
examiner should be accompanied by a 
complete detailed rationale.

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and extent of severity of his 
PTSD.  All appropriate tests and studies, 
including psychological testing, should 
be performed and all findings should be 
reported in detail.  If there are other 
psychiatric disorders found, in addition 
to PTSD, the examiner should reconcile 
the diagnoses and specify which symptoms 
are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be so indicated.  
The claims file and a copy of this remand 
must be made available to the examiner 
prior to conduction and completion of the 
examination.  The examiner is requested 
to assign a numerical code under the 
Global Assessment of Functioning Scale 
(GAF) provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV) only as it relates to the 
veteran's service-connected PTSD or other 
psychiatric disability that the examiner 
finds is related to PTSD.  

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for hearing loss and 
headaches and for an increased evaluation 
for PTSD, with consideration of the 
recently enacted legislation.  

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure 
without good cause shown to report for a scheduled VA 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 



